



Exhibit 10.2
companylogoa08.jpg [companylogoa08.jpg]


                    
        
TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (this “Agreement”) is made and entered
into as of August 21, 2017 (the “Effective Date”), by and between Asbury
Automotive Group, Inc., a Delaware corporation (the “Company”), and Craig T.
Monaghan (the “Executive”).
WHEREAS, the Company and the Executive are parties to an Amended and Restated
Employment Agreement, dated December 30, 2011, as amended by the First Amendment
to such agreement, dated March 7, 2012 (as so amended, the “Employment
Agreement”), pursuant to which the Executive serves as President and Chief
Executive Officer of the Company;
WHEREAS, the Executive has elected to voluntarily retire as director, President
and Chief Executive Officer of the Company and in connection with the succession
planning of the Company, the parties hereto have expressed their desire to have
the Executive continue in the position of President and Chief Executive Officer
until 11:59 p.m., Eastern time, on December 31, 2017 (the “Transition Date”), at
which time the Executive shall relinquish his title as President and Chief
Executive Officer and, effective January 1, 2018, for the Executive to be
appointed to serve as the Vice Chairman of the Company’s Board of Directors (the
“Board”) and continue employment as Special Advisor of the Company; and
WHEREAS, the parties hereto wish to enter into this Agreement setting forth the
terms and conditions of the Executive’s continued employment as President and
Chief Executive Officer of the Company and thereafter as Vice Chairman of the
Board and Special Advisor of the Company, as well as his ultimate termination
therefrom upon the Separation Date (as defined below).
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
Section 1.Continued Employment.
  
(a)The Executive’s employment from the Effective Date through the Transition
Date shall continue to be governed by the Employment Agreement; provided,
however, (i) the Executive agrees that in addition to the duties and
responsibilities set forth in the Employment Agreement, the Executive shall
begin the process of transitioning his role, as reasonably requested by the
Board from time to time during such period, to ensure an orderly transition of
role on the Transition Date, and (ii) in no event shall the Executive assert any
“Good Reason” claim thereunder as a result of any activities contemplated under
clause (i) hereof.


(b)On the Transition Date, the Employment Agreement shall terminate (except to
the extent any provisions are expressly incorporated herein), and the
Executive’s continued employment with the Company, which shall continue through
April 30, 2019 (the “Transition Period”), unless earlier terminated by the
Company or by the Executive for any reason with ten (10) days’ prior written
notice, or by reason of the Executive’s death (as applicable, the “Separation
Date”), shall be governed by this Agreement.


Section 2.Titles, Duties and Responsibilities following the Transition Date.


(a)Effective (i) as of the Transition Date, the Executive will (x) relinquish
his title as President and Chief Executive Officer of the Company and will be
relieved from any duties and responsibilities associated





--------------------------------------------------------------------------------





therewith, and (y) except with respect to the titles and roles set forth in
clause (ii) hereof, resign (without further action by the Executive) from all
positions the Executive held as an officer, director, manager, or employee of,
and relinquish all titles and authorities with respect to, the Company and its
subsidiaries and affiliates (collectively, the “Company Group”), and will
promptly execute such documents and take such actions as may be necessary or
reasonably requested by any member of the Company Group to effectuate or
memorialize the resignation from such positions and relinquishment of such
titles and authorities, and (ii) as of January 1, 2018, (x) be appointed to
serve as the Vice Chairman of the Board, which he will serve as through the
earlier to occur of the Separation Date and the date of the Company’s annual
shareholder meeting in 2018 (the “2018 Meeting Date”), and (y) continue his
employment with the Company through the Separation Date as non-executive Special
Advisor to the Company, with primary duties and responsibilities relating to the
provision of transition services to the Company’s new Chief Executive Officer
and Chief Financial Officer, as the same may reasonably be requested from time
to time, together with such other duties and responsibilities as may reasonably
be assigned to the Executive by the Board from time to time. In addition to
relinquishing the role of Vice Chairman of the Board on the 2018 Meeting Date,
the Executive shall resign (without further action by the Executive), effective
as of the 2018 Meeting Date (unless the Separation Date occurs prior thereto),
from the Board and all positions he held as a member of the Board (including, if
applicable, any committee or sub-committee memberships), and will promptly
execute such documents and take such actions as may be necessary or reasonably
requested by any member of the Company Group to effectuate or memorialize the
resignation from such positions and relinquishment of such titles and
authorities.
(b)During the Transition Period, the Executive shall devote such time,
attention, skill, and efforts to the performance of his duties under this
Agreement as shall be appropriate and necessary under the circumstances and
shall not engage in any activity that (i) conflicts with the interests of the
Company, (ii) interferes with the proper and efficient performance of the
Executive’s duties hereunder, or (iii) interferes with the Executive’s exercise
of judgment in the Company’s best interests. Notwithstanding the foregoing,
nothing herein shall preclude the Executive from (w) serving, with the prior
approval of the Board (which approval shall not be unreasonably withheld) as a
member of the boards of directors or advisory boards (or their equivalents in
the case of non-corporate entities) of non-competing businesses and charitable
organizations, (x) with the prior approval of the Board (which approval shall
not be unreasonably withheld), engaging in other non-competing, for-profit or
not-for-profit activities, (y) engaging in charitable activities and community
affairs, and (z) managing his personal investments and affairs; provided,
however, that the activities set out in clauses (w), (x), (y), and (z) shall be
limited by the Executive so as not to materially interfere, individually or in
the aggregate, with the performance of his duties and responsibilities
hereunder.


Section 3.Compensation and Benefits. During the Transition Period, the Executive
shall be entitled to the following compensation and benefits:


(a)Base Salary and Annual Bonus. During the Transition Period, the Company will
provide the Executive with a monthly base salary equal to $50,000, payable in
accordance with the Company’s regular payroll practices. The Executive will not
be eligible to receive any annual bonus in respect of calendar year 2018 or 2019
under the Company’s Corporate Office Incentive Program (the “Bonus Plan”) or
otherwise.


(b)Benefits, Expenses and Perquisites. The provisions of Section 3(d)
(Vacation), 3(e) (Expenses), 3(f) (Benefits), and the first sentence of 3(g)
(Automobiles) of the Employment Agreement are incorporated herein by reference
and made a part hereof, but with references in such sections to “the Term”
referring instead to the Transition Period hereunder. For the avoidance of
doubt, during the Transition Period, the Executive shall not be entitled to the
monthly car allowance set forth in the second sentence of Section 3(g) of the
Employment Agreement.


(c)Treatment of Equity. The Executive shall continue to vest in all of his
equity awards of the Company through the Separation Date in accordance with the
terms thereof.


Section 4.Termination of Employment and Directorship.
 





--------------------------------------------------------------------------------





(a)Upon the Separation Date:


(i)the Executive’s employment with the Company Group shall terminate;
 
(ii)the Executive’s salary and benefits from the Company Group will cease to
accrue (except as described below) and the Executive will no longer have any
right to contribute to any employee benefit plans or programs of any member of
the Company Group;


(iii)the Executive will resign (without further action by the Executive) from
all positions the Executive held as an officer, director, manager, or employee
of, and relinquish all titles and authorities with respect to, the Company
Group, and will promptly execute such documents and take such actions as may be
necessary or reasonably requested by any member of the Company Group to
effectuate or memorialize the resignation from such positions and relinquishment
of such titles and authorities; and


(iv)the Executive’s separation on the Separation Date will be a “separation from
service,” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and official guidance issued thereunder.


(b)Provided that the Separation Date occurs either as a result of (x) the
expiration of the Transition Period or (y) the Company’s termination of
Executive’s employment during the Transition Period without Cause (as defined in
the Employment Agreement, but with references in such definition to “the
Agreement” referring instead to this Agreement), subject to the Executive’s
execution, delivery, and non-revocation of the general release of claims
attached hereto as Exhibit A (the “Bring-Down Release”), within the time period
set forth therein, and the Executive’s continued compliance with Section 6
hereof, the Company will:


(i)if such termination is described in clause (y) above:


(A) pay the Executive a lump-sum payment equal to the remaining monthly base
salary payments that would otherwise have been paid pursuant to Section 3(a)
hereof had no such termination occurred, which will be paid no later than the
first regular payroll date of the Company occurring after the Release Effective
Date (as defined in the Bring-Down Release);
(B)continue the vesting of all equity awards of the Company through expiration
of the Transition Period in accordance with the terms thereof (as if no such
termination occurred); and


(C)to the extent not yet paid, pay the Executive the annual bonus payable in
respect of calendar year 2017 under the Bonus Plan in the ordinary course as if
no such termination of employment had occurred; and


(ii)pay the Executive a lump-sum payment equal to $200,000, which will be paid
no later than the first regular payroll date of the Company occurring after the
Release Effective Date (the “Additional Consideration”);


Section 5.Release of Claims.


(a)In exchange for the payments and benefits set forth in this Agreement and the
Company’s obligations set forth herein, the Executive and his affiliates, heirs,
beneficiaries, personal representatives, agents, successors, and assigns and
their respective successors and assigns (collectively, the “Releasing Parties”)
hereby forever knowingly, voluntarily, unconditionally, and absolutely release,
acquit, remise, and discharge the Company Group, and each member of the Company
Group’s past, present, and future officers, directors, managers, stockholders,
members, employees, trustees, agents, representatives, affiliates, successors,
and assigns, including all affiliated dealerships (collectively, the “Released
Parties”), from any and all claims, claims for relief, demands,





--------------------------------------------------------------------------------





actions, and causes of action of any kind or description whatsoever, known or
unknown, whether arising out of contract, tort, statute, treaty, or otherwise,
in law or in equity, which a Releasing Party now has, has had, or may hereafter
have against any of the Released Parties) (each a “Potential Claim”) from the
beginning of time through the Effective Date, including those directly or
indirectly arising from, connected with, or in any way related to:


(i)the Executive’s employment by any member of the Company Group;


(ii)the Executive’s service as a director, officer, manager, or employee, as the
case may be, of any member of the Company Group;


(iii)any transaction prior to the Effective Date, including all effects,
consequences, losses, and damages relating thereto;


(iv)any services provided by the Executive to any member of the Company Group;


(v)the Employment Agreement or any documents ancillary thereto; or


(vi)under any law, including the common law or any federal or state statute,
including all claims arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the False Claims Act, 31 U.S.C.A. § 3730,
including any right to personal gain with respect to any claim asserted under
its “qui tam” provisions; Sections 1981 through 1988 of Title 42 of the United
States Code, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Americans with Disabilities Act of 1990,
the Worker Adjustment and Retraining Notification Act, the Occupational Safety
and Health Act, Georgia Equal Employment for Persons with Disabilities Code,
Georgia Sex Discrimination in Employment Act, Georgia Wage Payment Act, Georgia
Fair Employment Practices Act of 1978, the Georgia Code of Ordinances (as each
of the foregoing may be amended from time to time), any other federal, state, or
local civil or human rights law or any other federal, state, or local law,
regulation, or ordinance, any public policy, contract, tort, or common law, or
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (the Potential Claims from the beginning of time
through the Effective Date, including those set forth in clauses (i) through
(vi), the “Released Matters”), except that the Released Matters do not include
any Potential Claims directly arising from: (w) this Agreement, (x) any claims
to the extent that such claims cannot be waived under law, including the right
to file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (the “EEOC”) (except that the Executive is
expressly waiving any claim for monetary damages, recovery, or relief should the
EEOC or any other agency or commission pursue any such claims on the Executive’s
behalf), (y) indemnification under applicable law or the Company’s charter or
bylaws and any related insurance coverage, or (z) any accrued and vested
compensation or benefits, whether under any tax-qualified retirement plans or
otherwise.
(b)The Executive represents and warrants to the Released Parties that neither
the Executive nor any Releasing Party has made an assignment or transfer of any
of the Potential Claims for any Released Matter.


(c)The Executive acknowledges and agrees that neither this Agreement nor the
furnishing of the consideration under this Agreement, including for the release
given under this Section 5, will be deemed or construed at any time to be an
admission by the Executive or any Released Party of any liability or improper or
unlawful conduct of any kind.


(d)With respect to any and all Potential Claims for any Released Matter, the
Executive expressly waives and relinquishes, and the other Releasing Parties
will be deemed to have expressly waived and relinquished, any and all
provisions, rights, and benefits conferred by any law of any other jurisdiction
or principle of common law that provides that a general release does not extend
to claims that are unknown or unsuspected to the releasor at the time the
releasor executes the release. The Executive acknowledges that the inclusion of
such unknown Potential Claims herein was separately bargained for and was a key
element of this Section 5. The Executive acknowledges, and the other Releasing
Parties will be deemed to have acknowledged, that they may





--------------------------------------------------------------------------------





hereafter discover facts which are different from or in addition to those that
they may now know or believe to be true with respect to any and all Potential
Claims herein released and agree that all such unknown Potential Claims are
nonetheless released and that this Section 5 will remain effective in all
respects even if such different or additional facts are subsequently discovered.


(e)The Executive acknowledges and agrees that the Company’s obligations under
this Agreement, and the other covenants of the Company herein, have provided
good and sufficient consideration for every promise, duty, release, obligation,
agreement, and right contained in this Section 5.


(f)This Section 5 may be pleaded by the Released Parties as a full and complete
defense and may be used as the basis for an injunction against any action at law
or equity instituted or maintained against them in violation of this Section 5.
In the event any Potential Claim is brought or maintained by the Executive or
any Releasing Party against any Released Party in violation of this Section 5,
the Executive will be responsible for all costs and expenses, including
reasonable attorneys’ fees, incurred by the Released Parties in defending the
same.


(g)The Executive affirms that he (i) has not filed or caused to be filed, and is
not presently a party to, any claim, grievance, complaint, charge, or action
against any member of the Company Group in any forum or form, (ii) has no known
workplace injuries or occupational diseases, and (iii) has been provided and has
not been denied any leave requested under the Family and Medical Leave Act.


(h)Nothing in this Agreement shall prohibit or impede the Executive from
communicating, cooperating, or filing a complaint with any U.S. federal, state,
or local governmental or law enforcement branch, agency, or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state, or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that is or are protected
under the whistleblower provisions of any such law or regulation, provided that
in each case, such communications and disclosures are consistent with applicable
law. The Executive does not need the prior authorization of (or to give notice
to) the Company regarding any such communication or disclosure. The Executive
hereby confirms that he understands and acknowledges that an individual shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Executive understands and acknowledges further
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order. Notwithstanding the foregoing, under no circumstance will the Executive
be authorized to disclose any information covered by attorney-client privilege
or attorney work product of the Company without prior written consent of the
Company’s SVP, General Counsel & Secretary or other officer designated by the
Company.


Section 6.Additional Obligations.


(a)The provisions of Section 5 (Agreement Not to Compete), Section 6 (Agreement
Not to Solicit/Hire Employees), and Section 7 (Ownership and Protection of
Proprietary Information) of the Employment Agreement, together with Section 7
[sic] (Construction/Enforcement of Post-Employment Covenants) and Section 8
(Violation of Post-Employment Covenants) (collectively, the “Restrictive
Covenants”), are incorporated herein by reference and made a part hereof
(together with any applicable definitions), and the Executive reaffirms that
such Restrictive Covenants are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.
  
(b)The Executive will not, at any time, take any action or make any public
statement, including statements to individuals, subsequent employers, vendors,
clients, customers, suppliers, or licensors or the news media, that would
disparage, defame, or place in a negative light any member of the Company Group,
or any





--------------------------------------------------------------------------------





of their respective officers, directors, managers, stockholders, members,
creditors, affiliates, employees, successors, assigns, business services,
products, or dealerships, except that nothing herein will restrict the Executive
from making truthful statements that are required by applicable law or by order
of any court of competent jurisdiction.


(c)At all times during the Executive’s employment hereunder, the Executive will
comply with written policies of the Company applicable to the Executive,
including, by way of example and without limitation, the Company’s policies
covering insider trading, conflicts of interest and code of conduct and ethics.


(d)The Executive acknowledges that the provisions of this Section 6 are a
material inducement to the Company entering into this Agreement, and that any
act in violation of such provisions will constitute a material breach of this
Agreement.
 
Section 7.Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law.
  
Section 8.Cooperation.


(a)The Executive agrees that he will provide reasonable cooperation to the
Company and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during his
employment with the Company in which he was involved or of which he had
knowledge. In consideration for the Executive’s compliance with this paragraph,
the Company agrees to reimburse the Executive for reasonable out-of-pocket
expenses incurred at the request of the Company. The Company agrees that any
requests for cooperation shall take into account and accommodate the Executive’s
employment obligations following the Separation Date.


(b)The Executive further agrees that, in the event the Executive is subpoenaed
by any person or entity (including, but not limited to, any government agency)
to give testimony or provide documents (in a deposition, court proceeding or
otherwise) which in any way relates to the Executive’s employment with the
Company, the Executive will give prompt notice of such request to the Company’s
SVP, General Counsel & Secretary and will make no disclosure until the Company
has had a reasonable opportunity to contest the right of the requesting person
or entity to such disclosure.


Section 9. Return of Company Property.
  
(a)As of, or promptly following, the Separation Date, the Executive will return
to the Company (i) the Company’s demonstrator vehicle in good condition,
reasonable and ordinary wear and tear excepted, and (ii) all other items of
Company Group property in the Executive’s possession or control and any items
containing confidential or proprietary information or technology of any member
of the Company Group.


(b)If the Executive discovers he has any such item of Company Group property in
his possession after the Separation Date, the Executive will promptly, but no
later than two (2) business days after such discovery, return such property to
the Company. The return of property under this Section 9(b) will not affect the
Executive’s liability for any losses or damages caused by the breach of the
representation in Section 9(a).


Section 10.Successors and Assigns; No Third-Party Beneficiaries.
 
(a)This Agreement shall inure to the benefit of the Company and its respective
successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to
any person or entity (other than another member of the Company’s affiliated
group or its or their respective successors) without the Executive’s prior
written consent (which shall not be unreasonably withheld, delayed, or
conditioned); provided, however, that in the event of a sale of all or
substantially all of the assets of the Company, the Company may provide that
this Agreement will be assigned to, and assumed by, the acquiror of such





--------------------------------------------------------------------------------





assets, it being agreed that in such circumstances, the Executive’s consent will
not be required in connection therewith.
(b)The Executive’s rights and obligations under this Agreement shall not be
transferable by the Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if the Executive shall
die, all amounts then payable to the Executive hereunder shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee, or if there be no such designee, to the Executive’s estate.


(c)Nothing expressed or referred to in this Agreement will be construed to give
any person or entity other than the Company, the other members of the Company’s
affiliated group, and the Executive any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.


Section 11.Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.


Section 12.Severability. If any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction, (a) the remaining terms and provisions hereof
shall be unimpaired and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.


Section 13.Governing Law; Jurisdiction; Venue.


(a)This Agreement will be governed by and construed and enforced in accordance
with the internal laws (and not the choice of law principles) of the State of
Georgia.


(b)To the extent permitted under Section 18, the parties consent to the
exclusive jurisdiction of all state and federal courts located in Atlanta,
Georgia, as well as to the jurisdiction of all courts of which an appeal may be
taken from such courts, for the purpose of any suit, action, or other proceeding
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby. Each party hereby expressly waives (a) any and all rights
to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described in this Section 13, and agrees that it
will not seek in any manner to resolve any dispute other than as set forth in
this Section 13 or Section 18, as applicable, and (b) any and all objections
that it may have to venue, including the inconvenience of such forum, in any of
such courts. In addition, the parties consent to the service of process by
personal service or any manner in which notices may be delivered hereunder.
 
Section 14.Notices.


(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by the Executive to the Company shall be mailed
or delivered to the Company at its principal executive office, to the attention
of the Company’s SVP, General Counsel & Secretary, and all notices and
communications by the Company to the Executive may be given to the Executive
personally or may be mailed to the Executive at the Executive’s last known
address, as reflected in the Company’s records.


(b)Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first (1st) business day





--------------------------------------------------------------------------------





following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third (3rd) business day after the date of such mailing.


Section 15.Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.


Section 16.Entire Agreement. This Agreement, together with the Employment
Agreement (as modified herein) through the Transition Date, constitutes the
entire understanding and agreement of the parties hereto regarding the continued
employment of the Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.


Section 17.Survival. The provisions of this Agreement shall survive the
Separation Date to the extent necessary to give effect thereto.


Section 18.Dispute Resolution. Section 12(c) of the Employment Agreement is
incorporated by reference and made a part hereof, it being understood and agreed
that this Section 18 shall not preclude or restrict the Company from seeking and
obtaining injunctive relief and damages in a court of competent jurisdiction in
relation to matters regarding the Executive’s obligations under Section 6
hereof.


Section 19.Consultation with Attorney; Voluntary Agreement. The Executive
acknowledges that (a) the Company has advised the Executive of the Executive’s
right to consult with an attorney of the Executive’s own choosing prior to
executing this Agreement, and the Executive has so consulted an attorney, (b)
the Executive has carefully read and fully understands all of the provisions of
this Agreement, (c) the Executive is entering into this Agreement, including the
release set forth herein, knowingly, freely, and voluntarily in exchange for
good and valuable consideration, and (d) in exchange for the Executive’s release
and waiver of claims pursuant to Section 5, the Executive is receiving
consideration in addition to anything of value to which he was already entitled.
Section 20.Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


Section 21.Sealed Instrument. The parties acknowledge and agree that it is their
intent that this Agreement is, and will be treated and construed as, a sealed
instrument for all purposes of Georgia law, including the statute of limitations
applicable to sealed instruments.
*    *    *
[Signatures to appear on the following page.]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


COMPANY:
 
 
 
 
ASBURY AUTOMOTIVE GROUP, INC.
 
 
 
 
By:
/s/  Jed C. Milstein
 
Name:
Jed C. Milstein
 
Title:
Vice President, Chief Human Resources Officer
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
CRAIG T. MONAGHAN
 
 
 
 
/s/  Craig T. Monaghan
,
an individual
 






































--------------------------------------------------------------------------------





EXHIBIT A
RELEASE OF CLAIMS
In exchange for the payments and benefits set forth in the Transition and
Separation Agreement to which this Release of Claims is attached to as Exhibit A
(the “Transition Agreement”), I, on behalf of myself and my affiliates, heirs,
beneficiaries, personal representatives, agents, successors, and assigns and
their respective successors and assigns (collectively, the “Releasing Parties”),
hereby forever knowingly, voluntarily, unconditionally, and absolutely release,
acquit, remise, and discharge the Company Group (as defined in the Transition
Agreement), and each member of the Company Group’s past, present, and future
officers, directors, managers, stockholders, members, employees, trustees,
agents, representatives, affiliates, successors, and assigns, including all
affiliated dealerships (collectively, the “Released Parties”) from any and all
claims, claims for relief, demands, actions, and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, treaty, or otherwise, in law or in equity, which a Releasing Party now
has, has had, or may hereafter have against any of the Released Parties) (each a
“Potential Claim”) from the beginning of time through the date I execute this
Release of Claims (the “Release Date”), including those directly or indirectly
arising from, connected with, or in any way related to:
(i)my employment by any member of the Company Group;


(ii)my service as a director, officer, manager, or employee, as the case may be,
of any member of the Company Group;


(iii)any transaction prior to the Release Date, including all effects,
consequences, losses, and damages relating thereto;


(iv)any services provided by me to any member of the Company Group;


(v)the Employment Agreement (as defined in the Transition Agreement) or
Transition Agreement (expect as provided below) or any documents ancillary
thereto;


(vi)my separation from employment with any member of the Company Group; or


(vii)under any law, including the common law or any federal or state statute,
including all claims arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the False Claims Act, 31 U.S.C.A. § 3730,
including any right to personal gain with respect to any claim asserted under
its “qui tam” provisions; Sections 1981 through 1988 of Title 42 of the United
States Code, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Americans with Disabilities Act of 1990,
the Age Discrimination in Employment Act of 1967 (the “ADEA”), including all
rights and claims under the ADEA, the Older Workers’ Benefit Protection Act of
1990, the Worker Adjustment and Retraining Notification Act, the Occupational
Safety and Health Act, Georgia Equal Employment for Persons with Disabilities
Code, Georgia Sex Discrimination in Employment Act, Georgia Wage Payment Act,
Georgia Fair Employment Practices Act of 1978, the Georgia Code of Ordinances
(as each of the foregoing may be amended from time to time), any other federal,
state, or local civil or human rights law or any other federal, state, or local
law, regulation, or ordinance, any public policy, contract, tort, or common law
or any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (the Potential Claims from the beginning of time
through the Release Date, including those set forth in clauses (i) through
(vii), the “Released Matters”), except that the Released Matters do not include
any Potential Claims directly arising from: (w) the Company’s obligations under
the Transition Agreement, (x) any claims to the extent that such claims cannot
be waived under law, including the right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission (the
“EEOC”) (except that I am expressly waiving any claim for monetary damages,
recovery, or relief should the EEOC or any other agency or commission pursue any
such claims on my behalf) and any claims under the ADEA that may arise after the
Release Date, (y) indemnification under applicable law or the Company’s charter
or bylaws and any related insurance coverage, or (z) any accrued and vested
compensation or benefits, whether under any tax-qualified retirement plans or
otherwise.


I represent and warrant to the Released Parties that neither myself nor any
Releasing Party has made an assignment or transfer of any of the Potential
Claims for any Released Matter.
I acknowledge and agree that neither this Release of Claims nor the furnishing
of the consideration under the Transition Agreement, including for the release
given under this Release of Claims, will be deemed or construed at any time to
be an admission by me or any Released Party of any liability or improper or
unlawful conduct of any kind.





--------------------------------------------------------------------------------





With respect to any and all Potential Claims for any Released Matter, I
expressly waive and relinquish, and the other Releasing Parties will be deemed
to have expressly waived and relinquished, any and all provisions, rights, and
benefits conferred by any law of any other jurisdiction or principle of common
law that provides that a general release does not extend to claims that are
unknown or unsuspected to the releasor at the time the releasor executes the
release. I acknowledge that the inclusion of such unknown Potential Claims
herein was separately bargained for and was a key element of this Release of
Claims. I acknowledge, and the other Releasing Parties will be deemed to have
acknowledged, that I or they may hereafter discover facts which are different
from or in addition to those that I or they may now know or believe to be true
with respect to any and all Potential Claims herein released and agree that all
such unknown Potential Claims are nonetheless released and that this Release of
Claims will remain effective in all respects even if such different or
additional facts are subsequently discovered.
I acknowledge and agree that the Company’s obligations under the Transition
Agreement, and the other covenants of the Company in the Transition Agreement,
have provided good and sufficient consideration for every promise, duty,
release, obligation, agreement, and right contained in this Release of Claims.
This Release of Claims may be pleaded by the Released Parties as a full and
complete defense and may be used as the basis for an injunction against any
action at law or equity instituted or maintained against them in violation of
this Release of Claims. In the event any Potential Claim is brought or
maintained by me or any Releasing Party against any Released Party in violation
of this Release of Claims, I will be responsible for all costs and expenses,
including reasonable attorneys’ fees, incurred by the Released Parties in
defending the same.
I affirm that I (i) have not filed or caused to be filed, and I am not presently
a party to any claim, grievance, complaint, charge, or action against any member
of the Company Group in any forum or form, (ii) have no known workplace injuries
or occupational diseases, and (iii) have been provided and have not been denied
any leave requested under the Family and Medical Leave Act.
I acknowledge and agree that I have been given twenty-one (21) calendar days to
consider the terms of this Release of Claims, although I may sign this Release
of Claims sooner (and by doing so, I waive any portion of the remaining
twenty-one (21)-day consideration period). I will have seven (7) calendar days
from the date on which I sign this Release of Claims to revoke my consent to the
terms of this Release of Claims. Such revocation must be in writing and timely
delivered to the Company in person or by next day courier in accordance with the
requirements of Section 14 of the Transition Agreement (which is incorporated
herein by reference). For the revocation to be effective, notice of such
revocation must be received within such seven (7) calendar days referenced
above. In the event of such revocation by me, this Release of Claims will not
become effective and I will not have any further rights to payment under the
Transition Agreement. If I do not revoke this Release of Claims within such
seven (7)-day period, this Release of Claims will, on the eighth (8th) calendar
day after the Release Date (the “Release Effective Date”), become and will be
deemed effective as of the Release Date.
I acknowledge that (i) the Company has advised me of my right to consult with an
attorney of my own choosing prior to executing this Agreement, and I have so
consulted an attorney, (ii) I have carefully read and fully understand all of
the provisions of this Release of Claims, (iii) I am entering into this Release
of Claims knowingly, freely, and voluntarily in exchange for good and valuable
consideration, and (iv) in exchange for my release and waiver of claims under
the ADEA pursuant to this Release of Claims, I am receiving consideration in
addition to anything of value to which I was already entitled, as required by 29
U.S.C. § 626(f)(1)(D).
This Release of Claims will be governed by and construed and enforced in
accordance with the internal laws (and not the choice of law principles) of the
State of Georgia. I acknowledge and agree that it is my intent that this Release
of Claims is, and will be treated and construed as, a sealed instrument for all
purposes of Georgia law, including the statute of limitations applicable to
sealed instruments.
[Signature to appear on next page.]













--------------------------------------------------------------------------------







CRAIG MONAGHAN:
 
 
 
 
 
 
,an individual
Date:
 
 








